Title: Account with William Thornton, [5 December] 1809
From: Thornton, William,Madison, James
To: 


[5 December 1809]
Account between the Honble. James Madison—and Mr. Thornton.

William Thornton Dr:

1806





Augst. 4.
To a Loan of one hundred and fifty Dollars

$150.—


1807—
To Interest one year on the above

9.—



To Interest on fifty Dollars till 1809 from Augst. 4th: 1807 till Decr. 1809. 2 yrs: 3 months

7.50


1805 Octr.
To 120 Bushels of Coals at 28 Cts. ⅌r: Bushell

33.60



March 18.
To 196 Bushs: of Coal at 28 Cts.

44:88



To a set of Dining tables valued by Mr. Worthington Cabinet Maker, whose valuation was delivered to Mrs. Madison
}
50:00





$294:98

William Thornton Cr:

1807
By One hundred Dolls: returned in 1807.

$100  


1805—
By four Seasons to Clifden, charged by William Ball to William Thornton
}
80  


1806—
By three Seasons to Do: charged by Capt. Haskins to William Thornton
}
40  


1809—
By two Stud Colts by Clifden a Filly by Do.—a Filly by Childers—a Colt by Clifden & Mare by Do.—as ⅌r: Valuation of Mr: Gouch $335.04. half of which becomes due to W. T.
}
167.50





$387:50



The returns of the labours of the Vicar of Bray are not yet made.




(Errors excepted)   William Thornton
City of Washington 5th: Decr: 1809—Received from the Honble: James Madison the above balance of ninety two Dollars 52 Cts: in full—
William Thornton
